DETAILED ACTION
This action is in response to the Amendment dated 22 June 2022.  Claims 1, 7, 8, 9, 15 and 16 are amended.  Claims 18 and 20 have been cancelled.  No claims have been added.  Claims 1-17, 19 and 21 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Haitani et al. (US 9,405,446 B1), Hnatiuk et al. (US 2010/0302059 A1), Wang et al. (EP 1694037 A1) and Sharp et al. (US 2016/0180806 A1).

Haitani teaches moving a cursor through adjacent menu items where the items expand or contract and the expanded item displays a different image.

Hnatiuk teaches a remote control device with a four way directional input control.

Wang teaches a menu interface that can display a mixture of icons within a single icon by progressively increasing and decreasing the opacity.

Sharp teaches storing images representing associated devices connected to the television and changing a menu tile from the representative image to a live preview of content received from the device when the tile is highlighted by a user.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: a display; a user input receiving unit configured to receive an input of selecting a first direction among four directions; and at least one processor configured to: control the display to display an item list including a plurality of items, and a cursor on a first item among the plurality of items, wherein the first item has a first size, and wherein remaining items among the plurality of items have a second size; based on the input of selecting the first direction, move the cursor, in the first direction, from the first item to a second item adjacent to the first item from among the plurality of items; and in response to moving the cursor from the first item to the second item: decrease a first opacity of a first image displayed in the first item, the first image representing first content received from a first external apparatus; increase a second opacity of a second image displayed in the first item, the second image representing the first external apparatus; decrease a third opacity of a third image displayed in the second item, the third image representing a second external apparatus; increase a fourth opacity of a fourth image displayed in the second item, the fourth image representing second content received from the second external apparatus; change a size of the first item from the first size to the second size; and change a size of the second item from the second size to the first size, wherein the second image and the third image are stored in the image display apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174